      CASE 0:20-cv-01037-PJS-DTS Document 8 Filed 05/03/20 Page 1 of 3



          IN THE UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF MINNESOTA
                    FOURTH DIVISION


 AALFA Family Clinic, et al.

                        Plaintiffs,
                                                 Case No. 0:20-cv-01037-PJS-DTS
 v.

 Tim Walz, et al.,

                        Defendants.


      PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
      The plaintiffs respectfully move for a preliminary injunction that will enjoin the
state’s officials from enforcing Executive Orders 20-09, 20-20, 20-30, 20-48, and any
current or future executive order that restricts elective surgeries, regulates the use or
consumption of personal protective equipment (PPE), restricts church attendance, or
imposes social-distancing requirements of any sort, unless and until those orders are
amended or clarified to prohibit surgical abortions except for patients who are contra-
indicated for medication abortion, or for patients who were unable to schedule and
obtain a medication abortion during the time in which medication abortion is legally
available in Minnesota.
      The plaintiffs also seek a preliminary injunction will enjoin the defendant abortion
clinics from performing surgical abortions except on patients who are contraindicated




motion for preliminary injunction                                               Page 1 of 3
   CASE 0:20-cv-01037-PJS-DTS Document 8 Filed 05/03/20 Page 2 of 3



for medication abortion, or on patients who were unable to schedule and obtain med-
ication abortion during the time in which medication abortion is legally available in
Minnesota.
    The accompanying brief provides our arguments and authorities.

                                             Respectfully submitted.

                                              /s/ Erick G. Kaardal
 T HOMAS B REJCHA *                          E RICK G. K AARDAL
 Illinois Bar No. 0288446                    Minnesota Bar No. 0229647
 M ARTIN W HITTAKER *                        Mohrman, Kaardal & Erickson, P.A.
 Illinois Bar No. 6208211                    150 South Fifth Street, Suite 3100
 Thomas More Society                         Minneapolis, Minnesota 55402
 309 West Washington Street, Suite 1250      (612) 341-1074 (phone)
 Chicago, Illinois 60606                     (612) 341-1076 (fax)
 (312) 782-1680 (phone)                      kaardal@mklaw.com
 (312) 782-1887 (fax)
 info@thomasmoresociety.org                  J ONATHAN F. M ITCHELL *
                                             Texas Bar No. 24075463
                                             Mitchell Law PLLC
                                             111 Congress Avenue, Suite 400
                                             Austin, Texas 78701
                                             (512) 686-3940 (phone)
 * pro hac vice applications                 (512) 686-3941 (fax)
   forthcoming                               jonathan@mitchell.law

 Dated: May 3, 2020                          Counsel for Plaintiffs




motion for preliminary injunction                                          Page 2 of 3
   CASE 0:20-cv-01037-PJS-DTS Document 8 Filed 05/03/20 Page 3 of 3



                        CERTIFICATE OF SERVICE
    I certify that I will hire a process server to deliver serve this document and all
supporting exhibits, along with the complaint and summons, upon each of the defend-
ants on Monday, May 4, 2020.


                                          /s/ Erick G. Kaardal
                                          E RICK G. K AARDAL
                                          Counsel for Plaintiffs




motion for preliminary injunction                                           Page 3 of 3
